t-] ORIGINAL                                                                                        12/08/2022



             IN THE SUPREME COURT OF THE STATE OF MONTANA                                       Case Number: DA 22-0347



                                        DA 22-0347


  STATE OF MONTANA,
                                                                            DEC 0 8 2922
                                                                        ri<JS,V   1 1 C.:2r (

              Plaintiff and Appellee,                                                            -
                                                                                    nt iv. 3r-Itana
                                                                                                    .,urt




        v.                                                        ORDER

  MATTHEW RYAN AILER,

               Defendant and Appellant.


       Pursuant to Appellant Matthew Ryan Ailer's fourth motion for extension to of time
 to file his opening brief and good cause appearing,
       IT IS HEREBY ORDERED that Appellant has until January 9, 2023, to file his
 opening brief.
       DATED this 6        day of December, 2022.
                                                 For the Court,



                                                          -
                                                              Chief Justice